  Case 1:21-cv-00114-LEW Document 1 Filed 04/28/21 Page 1 of 6                   PageID #: 1




                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MAINE



THOMAS D. BATCHELDER, a resident ]
of Windsor, Maine,                    ]
                                      ]
                     PLAINTIFF        ]
                                      ]
v.                                    ]            COMPLAINT AND JURY
                                      ]            TRIAL REQUEST
GODFREY RICH & ASSOCIATES dba ]
COLEMAN POWER SPORTS, INC.            ]
An Arizona company headquartered in ]
Tempe, Arizona,                       ]
                                      ]
                                      ]
AND                                   ]
                                      ]
AMAZON.COM SERVICES, LLC., a          ]
Delaware corporation headquartered in ]
Seattle, Washington,                  ]
                                      ]
                     DEFENDANTS       ]

              Plaintiff Thomas D. Batchelder, through his attorney, Brett D. Baber, Esq. of

Lanham Blackwell & Baber, submits the following complaint and jury trial request against

Defendant Godfrey Rich & Associates dba Coleman Power Sports, Inc. (hereinafter “Godfrey

Rich”) and Defendant Amazon.com Services, LLC. (hereinafter “Amazon”):

                                 JURISDICTIONAL ALLEGATIONS

        1.    Plaintiff Thomas D. Batchelder is a resident of Windsor, County of Kennebec and

State of Maine.

        2.    Defendant Godfrey Rich is an Arizona corporation with a principal place of

business in Tempe, Arizona.




                                               1
 Case 1:21-cv-00114-LEW Document 1 Filed 04/28/21 Page 2 of 6                      PageID #: 2




         3.    Defendant Amazon is a Delaware corporation with a principal place of business in

Seattle, Washington.

         4.    Both Defendants sell products in interstate commerce including the State of

Maine.

         5.    Plaintiff Batchelder is seeking damages in excess of $75,000, exclusive of interest

and costs.

         6.    This court has jurisdiction over this case pursuant to 28 U.S.C. § 1332(a).

                                   COUNT I – STRICT LIABILITY

         7.    Plaintiff Thomas Batchelder incorporates paragraphs 1-6 by reference.

         8.    On or about December 11, 2018, Plaintiff Batchelder purchased directly from

Amazon pursuant to order number 112-2030876-2445028 a KY 196 Coleman Power Sports Off

Road Go Cart (hereinafter the “Coleman Go Cart”).

         9.    Upon information and belief, the Coleman Go Cart was manufactured and/or

distributed in the chain of commerce by Defendant Godfrey Rich dba Coleman Power Sports

who in turn sold the Coleman Go Cart to Defendant Amazon.

         10.   On or about December 26, 2018, Plaintiff Batchelder was operating the Coleman

Go Cart for the first time on his front lawn in a manner that was consistent with the Coleman

Go Cart’s foreseeable and intended use.

         11.   During Plaintiff Batchelder’s operation of the Coleman Go Cart, a part in the

steering assembly of the Coleman Go Cart failed, causing Plaintiff Batchelder to unexpectedly

lose the ability to control the steering of the Coleman Go Cart which resulted in the Coleman

Go Cart overturning and pinning Plaintiff Batchelder’s left arm beneath the Coleman Go Cart.




                                                2
 Case 1:21-cv-00114-LEW Document 1 Filed 04/28/21 Page 3 of 6                       PageID #: 3




        12.   As a direct and proximate cause of the steering failure of the Coleman Go Cart,

Plaintiff Batchelder sustained a fracture to the ulnar shaft in his left elbow which necessitated

surgical open reduction and internal fixation of the fracture.

        13.   As a direct and proximate cause of the steering failure of the Coleman Go Cart,

Plaintiff Batchelder has incurred medical expenses of $33,407 and he is expected to incur future

medical expenses associated with the removal of the fixation hardware.

        14.   As a direct and proximate cause of the steering failure of the Coleman Go Cart,

Plaintiff Batchelder has experienced a loss of income in the approximate amount of $6,800 to

date.

        15.   Upon information and belief, the Coleman Go Cart, as manufactured, distributed

and sold by Defendants was unreasonably dangerous in that it had a defective steering assembly

which failed during reasonably anticipated operation by Plaintiff Batchelder.

        16.   By manufacturing, distributing and selling a defective product that ultimately

injured Plaintiff Batchelder following its intended and expected use, Defendants are liable for

Plaintiff Batchelder’s injuries pursuant to 14 M.R.S. Section 221.

        Wherefore, Plaintiff Thomas D. Batchelder requests the court to enter judgment in his

favor for $250,000 in compensatory damages, interest, costs and such further relief as the court

deems just jointly and severally against Defendants Godfrey Rich & Associates and

Amazon.com Services, LLC.

                                   COUNT TWO -- NEGLIGENCE

        17.    Plaintiff Batchelder incorporates Paragraphs 1-16 by reference.




                                                3
 Case 1:21-cv-00114-LEW Document 1 Filed 04/28/21 Page 4 of 6                       PageID #: 4




       18.    At all times pertinent to this complaint, Defendants owed a duty of care to

Plaintiff Batchelder as the operator of the Coleman Go Cart to properly manufacture, ship and

inspect the Coleman Go Cart sold to Plaintiff Batchelder.

       19.    Defendants breached their duty of care owed to Plaintiff Batchelder by

manufacturing, distributing and/or selling a Coleman Go Cart with a defective steering

mechanism to Plaintiff Batchelder.

       20.    Defendant Godfrey Rich further breached its duty of care owed to Plaintiff

Batchelder by utilizing a defective part or a part that was not sufficiently strong to remain intact

during the foreseeable use of the Coleman Go Cart.

       21.    Defendants further breached their duty of care owed to Plaintiff Batchelder by

failing to properly inspect and to detect the defective part in the steering assembly at various

points during the manufacture, distribution and sale of the Coleman Go Cart to Plaintiff

Batchelder.

       22.     Defendants further breached their duty of care owed to Plaintiff Batchelder by

failing to warn Plaintiff Batchelder that the steering assembly could fail during the foreseeable

operation of the Coleman Go Cart.

       23.    As a direct and proximate cause of the steering failure of the Coleman Go Cart,

Plaintiff Batchelder sustained a fracture to the ulnar shaft in his left elbow which necessitated

surgical open reduction and internal fixation of the fracture.

       24.    As a direct and proximate cause of the steering failure of the Coleman Go Cart,

Plaintiff Batchelder has incurred medical expenses of $33,407 and he is expected to incur future

medical expenses associated with the removal of the fixation hardware.




                                                 4
 Case 1:21-cv-00114-LEW Document 1 Filed 04/28/21 Page 5 of 6                    PageID #: 5




        25.   As a direct and proximate cause of the steering failure of the Coleman Go Cart,

Plaintiff Batchelder has experienced a loss of income in the approximate amount of $6,800 to

date.

        Wherefore, Plaintiff Thomas D. Batchelder requests the court to enter judgment in his

favor for $250,000 in compensatory damages, interest, costs and such further relief as the court

deems just jointly and severally against Defendants Godfrey Rich & Associates and

Amazon.com Services, LLC.

                              COUNT III – BREACH OF WARRANTY

        26.   Plaintiff Batchelder incorporates Paragraphs 1-16 by reference.

        27.   Defendant Godfrey issued express warranties to Plaintiff Batchelder as the initial

purchaser of the Coleman Go Cart that the Coleman Go Cart was suitable for off road use, and

that the Coleman Go Cart was free from manufacturing defects and defective workmanship for

a period of 90 days from the date of purchase.

        28.      Because Defendants were “merchants” of the Coleman Go Cart as defined by the

Uniform Commercial Code, Defendants owed implied warranties of merchantability and fitness

for particular purpose to Plaintiff Batchelder who purchased the Coleman Go Cart for a

consumer purpose, warranties that may not be waived, excluded or modified according to

Maine statute.

        29.   Defendants breached their respective warranties by selling Plaintiff Batchelder a

Coleman Go Cart that had a defective steering assembly.

        30.   According to Maine state statute, a breach of implied warranties involving the

retail sale of a consumer good is a violation of the Maine Unfair Trade Practices Act, 5 M.R.S.

§ 205-A et. seq.



                                                 5
  Case 1:21-cv-00114-LEW Document 1 Filed 04/28/21 Page 6 of 6                      PageID #: 6




        Wherefore, Plaintiff Thomas D. Batchelder requests the court to enter judgment in his

favor for $250,000 in compensatory damages, interest, costs, attorney’s fees and such further

relief as the court deems just jointly and severally against Defendants Godfrey Rich &

Associates and Amazon.com Services, LLC.



                                       JURY TRIAL REQUEST

               Plaintiff Thomas Batchelder requests a jury trial on all claims that are properly

submitted to a jury.



       Dated: April 23, 2021                         /s/ Brett D. Baber________________
                                                     Brett D. Baber, Esq., Bar No.: 3143
                                                     Lanham Blackwell & Baber, P.A.
                                                     Attorney for Thomas Batchelder
                                                     133 Broadway
                                                     Bangor, Maine 04401
                                                     bbaber@lanhamblackwell.com
                                                     (207) 942-2898




                                                 6
